On April 27,1994, the Defendant was sentenced to thirty (30) years for the offense of Mitigated Deliberate Homicide, a felony. For the use of a weapon in the commission of an offense, the defendant is sentenced to ten (10) years at Montana State Prison, said sentence to run consecutively to that imposed for the offense of Mitigated Deliberate Homicide; plus conditions as stated in the April 27,1994 Judgment.
On August 19, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant'was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
*58Done in open Court this 19th day of August, 1994.
SIGNED this 17th day of October, 1994.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Larry Garland for representing himself in this matter.